NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                       No. 09-4420


                           UNITED STATES OF AMERICA

                                            v.

                              KEVIN LAMARR BETHEA,

                                                   Appellant


                    On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                              (D.C. No. 3-03-cr-00089-001)
                    District Judge: Honorable Christopher C. Conner


                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    July 16, 2010

  Before: FUENTES and VANASKIE, Circuit Judges, and DITTER,* District Judge.

                                (Filed: September 9, 2010)



                  ORDER AMENDING OPINION AND JUDGMENT



              IT IS HEREBY ORDERED that the Opinion and Judgment filed in this



       *
       Honorable J. William Ditter, Jr., Senior United States District Judge for the
Eastern District of Pennsylvania, sitting by designation.
case on September 9, 2010, be amended to correct the name of the district

court judge from Honorable Joel A. Pisano to Honorable Christopher C. Connor.




                                                      For the Court,



                                                       /s/ Marcia M. Waldron
                                                      Clerk


Dated: 16 September 2010




                                            2